Garrison, J.
(dissenting). I am unable to concur in the reversal of this judgment upon the ground stated in the opinion.
The responsibility of the plaintiffs to lower riparian owners and their liability to the State of New Jersey, or some of its public agencies, are distinct questions that could not be tried out in this action and were not attempted to be because of the lack of proper parties, proper pleadings and proper issues.
*277The issues that were involved in this suit with parties were correctly submitted to the jury under what was in effect the law of the ease. There was in my opinion no trial error.
For affirmance—Garrison, Teen chard, Black, White, Terhune, JJ. 5.
For reversal—The Chancellor, Chief Justice, Swayze, Bergen, Mintubn, Kalisoh, Heppenheimeb, Taylor, JJ. 8.